    Case: 4:18-cr-00578-JAR Doc. #: 107 Filed: 03/29/21 Page: 1 of 3 PageID #: 505


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                       )
                                                )
                 Plaintiff,                     )
                                                )
           vs.                                  )          Case No. 4:18CR00578 JAR
                                                )
KENNETH L. WATKINS,                             )
                                                )
                 Defendant.                     )

                               MEMORANDUM AND ORDER

         This matter is before the Court on the Report and Recommendation and Order of United

States Magistrate Judge David D. Noce (ECF No. 104). On November 22, 2019, Defendant made

a general Oral Motion to Suppress Arguably Suppressible Evidence (ECF No. 63). On January

14, 2020, Defendant filed a specific Motion to Suppress Physical Evidence (ECF No. 68) and on

August 20, 2020 Defendant filed a Motion to Suppress Post-Arrest Statements (ECF No. 89). An

evidentiary hearing was held on February 26, 2020 and then continued for further proceedings

until September 21, 2020. Magistrate Judge Noce recommends the Court deny the general Oral

Motion to Suppress Arguably Suppressible Evidence and the specific Motion to Suppress Physical

Evidence and recommends the Court grant the Motion to Suppress Post-Arrest Statements.

         Pursuant to 28 U.S.C. § 636(b), these matters were referred to United States Magistrate

Judge David D. Noce, who filed an Order and Recommendation on November 23, 2020 (ECF No.

104). Defendant Watkins filed objections to the Order and Recommendation on December 14,

2020 (ECF No. 106).1 Defendant Watkins summarily states that he objects to several conclusions



1 The Court notes that the objections to the Order and Recommendation were misdocketed as
“Sealed Document 104 Report and Recommendations,,,,, Case No Longer Referred,,,,” and will

                                                1
 Case: 4:18-cr-00578-JAR Doc. #: 107 Filed: 03/29/21 Page: 2 of 3 PageID #: 506


drawn by Magistrate Judge Noce, but fails to provide any countervailing rationale for his position.

The Court finds that the Magistrate Judge’s conclusions are supported by the evidence, and

Defendant Watkins’ objections are not persuasive.

       The Magistrate Judge recommends that the Court deny the general Oral Motion to Suppress

Arguably Suppressible Evidence and the specific Motion to Suppress Physical Evidence and

recommends the Court grant the Motion to Suppress Post-Arrest Statements. After de novo

review of this matter, this Court adopts the Magistrate Judge’s recommendations.

       Accordingly,

       IT IS HEREBY ORDERED that Order and Recommendation of the United States

Magistrate Judge [104] is SUSTAINED, ADOPTED, AND INCORPORATED herein.

       IT IS FURTHER ORDERED that the general Oral Motion to Suppress Arguably

Suppressible Evidence [63] is DENIED.

       IT IS FURTHER ORDERED that the specific Motion to Suppress Physical Evidence

[68] is DENIED.

       IT IS FURTHER ORDERED that Defendant’s Motion to Suppress Post-Arrest

Statements [89] is GRANTED.

       IT IS FURTHER ORDERED that the Clerk of Court is directed to redocket ECF No. 106

as “Sealed Objection to Order and Recommendation.”

       IT IS FURTHER ORDERED that a Jury Trial in this matter is scheduled for Monday,

June 14, 2021 at 9:00 a.m. in Courtroom 12 North.

       IT IS FURTHER ORDERED that to the extent that this trial setting may be outside the




direct the Clerk of Court to correct the docket entry to reflect that it is a Sealed Objection to the
Order and Recommendation.

                                                  2
 Case: 4:18-cr-00578-JAR Doc. #: 107 Filed: 03/29/21 Page: 3 of 3 PageID #: 507


normal limits set by the Speedy Trial Act, I find, pursuant to 18 U.S.C. §3161(h)(7), that the

ends of justice served by this trial setting outweigh the best interest of the public and the

defendant in a speedy trial, and that therefore any time elapsed is excludable time under the

Speedy Trial Act. Specifically, the COVID pandemic presents substantial challenges to the

Court’s ability to protect the health and safety of all trial participants, including the jurors, the

defendant, the witnesses, the attorneys, Court personnel and the public. For example, to the

extent possible, each participant must be separated from the others by at least six feet during all

stages of the trial, including jury selection, trial, recesses, and jury deliberations. Because of

physical space limitations in the courthouse, the number of trials that can take place at any one

time in the courthouse is severely limited. The ends of justice and the public interest in

protecting the safety of defendant, the trial participants, and the public therefore outweigh the

interest of the defendant and the public in a speedier trial.

        Dated this 29th day of March, 2021.




                                                    JOHN A. ROSS
                                                    UNITED STATES DISTRICT JUDGE




                                                   3
